NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0068n.06

                                           No. 12-3214                                    FILED
                                                                                      Jan 15, 2013
                             UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )
v.                                                   )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
RAFAEL HERNANDEZ-CARRILLO, aka                       )       THE SOUTHERN DISTRICT OF
Gabriel Torres Olivieri,                             )       OHIO
                                                     )
       Defendant-Appellant.                          )


       Before: MARTIN, SUHRHEINRICH, and COLE, Circuit Judges.


       PER CURIAM. Rafael Hernandez-Carrillo, a pro se federal prisoner, appeals a district

court’s amended judgment, which followed our decision vacating one of his convictions.

       Following a jury trial in 2009, Hernandez-Carrillo was convicted of conspiring to possess

with the intent to distribute over 1,000 kilograms of marijuana, see 21 U.S.C. §§ 841(a)(1) and 846,

and engaging in a continuing criminal enterprise. See 21 U.S.C. § 848(a) and (b). The district court

sentenced Hernandez-Carrillo to 360 months of imprisonment for the conspiracy conviction and life

in prison for the criminal enterprise conviction.

       On appeal, Hernandez-Carrillo argued, among other things, that his conspiracy conviction

constituted double jeopardy because conspiracy is a lesser included offense of engaging in a criminal

enterprise. The government and this Court agreed. We thus vacated Hernandez-Carrillo’s

conspiracy conviction, affirmed his conviction for engaging in a criminal enterprise, and remanded

the case to the district court. On remand, the district court amended Hernandez-Carrillo’s judgment
                                            No. 12-3214
                                                -2-

by vacating his sentence for the conspiracy conviction and dismissing, with prejudice, the conspiracy

count from the indictment.

       Hernandez-Carrillo timely filed a notice of appeal. On appeal, Hernandez-Carrillo argues

that: (1) the dismissal of the conspiracy count resulted in a defective indictment with respect to the

count for engaging in a criminal enterprise; (2) the jury instructions were improper with respect to

the criminal enterprise count; (3) the district court vacated his remaining forfeiture counts; and (4)

the district court should have issued an injunction prohibiting his removal from the United States
following his release from prison.

       Issues one, two, and four are not properly before this Court. By failing to raise these issues

with the district court, Hernandez-Carrillo has waived his right to have these issues addressed on

appeal. See Vance v. Wade, 546 F.3d 774, 781 (6th Cir. 2008).

       Further, with regards to issue four, Hernandez-Carrillo agreed with the government’s request

for the sentencing order to include a directive that if he was ever released from prison, he would be

turned over to Immigration and Customs Enforcement for deportation. Under the doctrine of invited

error, Hernandez-Carrillo cannot now “complain of the error on appeal unless that error would result

in manifest injustice.” See United States v. Demmler, 655 F.3d 451, 458 (6th Cir.), cert. denied, 132

S. Ct. 794 (2011). He fails to demonstrate any manifest injustice that would warrant consideration
by this Court.

       Hernandez-Carrillo’s final assertion that the forfeiture counts should be dismissed because

the district court did not mention them in its amended judgment is without merit. The amended

judgment reflects our decision regarding the two counts addressed in our original order. Our

decision cannot be reasonably interpreted as intending to vacate the forfeiture counts, which we did

not address in Hernandez-Carrillo’s original appeal. See United States v. Booth, 551 F.3d 535, 539

(6th Cir. 2009).

       The district court’s amended judgment is affirmed.